Citation Nr: 1520052	
Decision Date: 05/11/15    Archive Date: 05/26/15

DOCKET NO.  10-00 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to December 1972. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran requested a hearing before the Board; a hearing was scheduled for April 2015.  The Veteran, through his representative, submitted a statement indicating that the Veteran could not attend his hearing because he was hospitalized.  A hearing has been rescheduled for June 2015.  

Normally the case would be remanded by the Board for the hearing to be held in Cleveland.  However, following a detailed review of the facts of this case, the Board finds it can grant the claim without the hearing, with no prejudice to the Veteran.  Given that the Board will grant the Veteran's two claims for service connection in the decision below, it is suggested that the Veteran cancel his upcoming June 2015 hearing (in writing). 

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  


FINDING OF FACT

Giving him the benefit of the doubt, the Veteran has bilateral hearing loss and tinnitus that are etiologically related to his active duty service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss and tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §  1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran asserts that he has bilateral hearing loss and tinnitus as a result of in-service noise exposure.  The Veteran's contentions regarding noise exposure are supported by the information contained in his personnel records.  


The Veteran's military occupational specialty (MOS) was field artillery.  

By the nature of his occupation during service, the Board concedes that the Veteran was exposed to acoustic trauma.  

Post-service treatment records show complaints of, and treatment for, hearing loss and tinnitus.

The Veteran was afforded a VA examination in February 2008.   The VA examiner opined that the Veteran's hearing loss and tinnitus were at least as likely as not caused by military acoustic trauma.  The VA examiner then provided negative rationale for her positive opinions.  

As the Board acknowledges that the Veteran had in-service acoustic trauma, and taking into consideration the February 2008 VA opinion read in the light most favorable to the Veteran, the Board concludes that service connection for bilateral hearing loss and tinnitus is warranted

ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


